DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS dated 12/30/20 and 4/5/19 have been considered, however one of the references cited does not appear to correspond to a valid patent number and therefore the citation has not be considered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for inserting and/or threadably engaging one or a pair of lower securement fasteners through the clamping block, does not reasonably provide enablement for BOTH inserting at least one lower securement fastener through the clamping block AND threadably engaging a pair of lower securement fasteners with the receiver.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in Applicant specifically discloses a pair of fasteners (201) through the clamping block (200) and a rear takedown screw (21-1) with the receiver.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites both “lower securement fastener” [through the clamping block] and “lower securement fastener[s]” [with the receiver], then recites “tightening the lower securement fasteners”; it is not clear which “lower securement fasteners” are later referenced since applicant has used the term for two different elements.  Amendments to clarify the two different fasteners and which is being referenced is required.
Claim 28 recites the limitation "the enlarged head".  There is insufficient antecedent basis for this limitation in the claim in that an enlarged head has not been previously recited in the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-11, 14-17, 23, 24, 25, 28, 30 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daniel et al. (US Patent 9,658,020). Daniel et al. discloses a barrel mounting system for a firearm comprising: a longitudinal axis; a receiver (104); a barrel (100, 110) detachably coupled to the receiver, the barrel comprising a front muzzle end, a rear breech end, and an internal bore defining a bore centerline and extending axially between the ends to define a projectile passageway; a lower mounting feature below the bore centerline comprising a clamping block (126, 150, 154) arranged in proximity to the breech end of the barrel, the clamping block configured to compress a lower portion of the breech end against a front face of the receiver; an upper mounting feature (126, 150, 154) above the bore centerline comprising an upper securement fastener (126) configured to threadably engage the receiver (at 154) and compress an upper portion of the breech end of the barrel against the front face of the receiver (see at least Fig. 10); wherein moment forces created by the lower mounting feature are balanced by the upper mounting feature.

With regards to claim 2.    The barrel mounting system according to claim 1, further comprising an axially elongated stock (112) coupled to and supporting the receiver, wherein the barrel is not supported by the stock thereby defining a free-floating barrel system.



With regards to claim 4.    The barrel mounting system mounting system according to claim 1, wherein the upper securement fastener compressively engages a forward facing upper bearing surface (via the surface around aperture 150 that is in contact with the head of clamping screw 126) formed on a top of the barrel adjacent the rear breech end to draw a rear face of the barrel against the front face of the receiver.

With regards to claim 5.    The barrel mounting system according to claim 4, wherein the upper securement fastener includes an enlarged head which engages the upper bearing surface of the barrel. (see Figures 9 and 10) 

 With regards to claim 8.    The barrel mounting system according to claim 6, wherein a threaded shank of the upper securement fastener remains outside of the recess and threadably engages a threaded axial bore (154) in the front face of the receiver. (see Figure 10)

With regards to claim 9.    The barrel mounting system according to claim 1, further comprising a rail section atop the receiver defining a forwardly open axial access hole, the upper securement fastener being received through the access hole and threadably engaging a threaded axial bore in the front face of the receiver. (see at least Figure 9)



With regards to claim 11.    The barrel mounting system according to claim 1, wherein the lower mounting feature further comprises a pair of spaced apart lower securement fasteners (126) extending axially through the clamping block which threadably engage the receiver. 

With regards to claim 14.    The barrel mounting system according to claim 11, wherein the lower securement fasteners and upper securement fastener define a triangular bolting pattern. (the two lower securement fasteners and one of the upper securement fasteners define a triangular bolting pattern)

With regards to claim 15.    The barrel mounting system according to claim 1, wherein the upper securement fastener is centered over the barrel and axially oriented parallel to the longitudinal axis. (see at least Figs. 9 and 10)

With regards to claim 16.    A barrel mounting system for a firearm comprising: a longitudinal axis; a receiver defining a front face and a forward extension (the circumferential area extending forward of the breech end of the bolt face, seen best in Fig. 10) projecting axially from the front face; a barrel (100, 110) comprising a front muzzle end, a rear breech end, and an internal bore 

With regards to claim 17.    The barrel mounting system according to claim 16, wherein the upper securement fastener includes an enlarged head which directly engages the upper bearing surface of the barrel.

With regards to claim 23.    The barrel mounting system according to claim 11, wherein the lower securement fasteners and upper securement fastener define a triangular bolting pattern. 

With regards to claim 24.    The structure of Daniel et al. inherently discloses the method for coupling a barrel to a receiver of a firearm, the method comprising: axially aligning the barrel with the receiver; slideably inserting a rear breech end of the barrel into a corresponding barrel mounting hole in a front end of the receiver; abuttingly engaging a rear face of the barrel with a front face of the receiver; engaging a lower forward portion of the receiver with a clamping block below a bore centerline of the barrel; inserting at least one lower securement fastener through the clamping block; threadably engaging a pair of lower securement fasteners with the receiver; tightening the lower securement fasteners to draw and clamp a bottom portion of the barrel against the front face of the receiver; threadably engaging an upper securement fastener with the receiver above the bore centerline of the barrel to trap a portion of the barrel between an enlarged head of the upper securement fastener and the receiver; and tightening the upper securement fastener to draw a top portion of the barrel against the front face of the receiver; wherein moment forces created by tightening the lower securement fasteners is balanced by the upper securement fastener.

With regards to claim 25.    The method according to claim 24, wherein the upper securement fastener is centered in lateral position over the barrel between the lower securement fasteners forming a triangular bolting pattern. (the two lower securement fasteners and one of the upper securement fasteners define a triangular bolting pattern)



With regards to claim 30.    The method according to claim 24, wherein the step of threadably engaging the upper securement fastener with the receiver includes inserting the upper securement fastener through a forwardly open access passage in a rail section atop the receiver to access a threaded bore of the receiver above the barrel mounting hole.

With regards to claim 31.    The method according to claim 24, wherein the lower and upper securement fasteners are oriented parallel to a longitudinal axis of the firearm and form a triangular bolting pattern. (the two lower securement fasteners and one of the upper securement fasteners define a triangular bolting pattern)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 18-20 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al. as applied to claims 1, 4, 5, 6, 16, 24 and 28 above, and further in view of Mason (US Patent 5,247,758). Daniel et al. discloses the claimed invention including a threaded shank of the upper securement fastener remains outside of the recess and threadable engages the threaded axial bore in the front face of the receiver but does not expressly disclose the head of .
Claims 1, 11-13, 16, 21, 22, 24, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tertin (US 7,302,881) in view of Knight (US Patent 5,706,599). Tertin discloses a barrel mounting system for a firearm comprising: a longitudinal axis; a receiver (30); a barrel detachably coupled to the receiver, the barrel (14) comprising a front muzzle end, a rear breech end, and an internal bore defining a bore centerline and extending axially between the ends to define a projectile passageway; a lower mounting feature below the bore centerline comprising a clamping block (22) arranged in proximity to the breech end of the barrel, the clamping block configured to compress a lower portion of the breech end against a front face of the receiver (see at least Fig. 4).  While Tertin does not expressly disclose the barrel mounting system including an upper mounting feature above the bore centerline comprising an upper securement fastener configured to threadably engage the receiver and compress an upper portion of the breech end of the barrel against the front face of the receiver, Knight does. Knight teaches the barrel mounting system including an upper mounting feature above the bore centerline comprising an upper securement fastener (50, 52) configured to threadably engage the receiver (at 48) and compress an upper portion (at 46) of the breech end of the barrel against the front .

With regards to 11. The fire barrel mounting system according to claim 1, wherein the lower mounting feature further comprises a pair of spaced apart lower securement fasteners (Tetrin (24) Fig. 5) extending axially through the clamping block which threadably engage the receiver.

With regards to 12.    The barrel mounting system according to claim 11, wherein the receiver further comprises a lower forward extension having a truncated wedge end (Tetrin (34) Fig. 4) engaging a complementary configured V-shaped notch formed in the clamping block.

With regards to 13.    The barrel mounting system according to claim 12, wherein V-shaped notch further engages a forward facing bearing surface (Tetrin (20)) on a bottom of the barrel.

With regards to 16.    A barrel mounting system for a firearm comprising: a longitudinal axis; a receiver (30) defining a front face and a forward extension projecting axially from the front face; a barrel (14) comprising a front muzzle end, a rear breech end, and an internal bore defining a bore centerline and extending axially between the ends to define a projectile passageway; the breech end of the barrel being cylindrical and received in an unthreaded barrel mounting hole in the front face of the receiver; an external shoulder formed between the breech end and a portion 
With regards to 21. The barrel mounting system according to claim 16, wherein the forward extension comprises a truncated wedge end (Tetrin (34) Fig. 4) engaged with a complementary configured V-shaped notch formed in the clamping block.

With regards to 22.    The barrel mounting system according to claim 21, wherein V-shaped notch defines an angled bearing surface which engages both the truncated wedge end of the 

With regards to 24.    Tetrin inherently discloses a method for coupling a barrel to a receiver of a firearm, the method comprising: axially aligning the barrel with the receiver; slideably inserting a rear breech end of the barrel into a corresponding barrel mounting hole in a front end of the receiver; abuttingly engaging a rear face of the barrel with a front face of the receiver; engaging a lower forward portion of the receiver with a clamping block below a bore centerline of the barrel; inserting at least one lower securement fastener through the clamping block; threadably engaging a pair of lower securement fasteners with the receiver; tightening the lower securement fasteners to draw and clamp a bottom portion of the barrel against the front face of the receiver. While Tertin does not expressly disclose threadably engaging an upper securement fastener with the receiver above the bore centerline of the barrel to trap a portion of the barrel between an enlarged head of the upper securement fastener and the receiver; and tightening the upper securement fastener to draw a top portion of the barrel against the front face of the receiver, Knight does. Knight teaches the barrel mounting system including an upper mounting feature above the bore centerline comprising an upper securement fastener (50, 52) configured to threadably engage the receiver (at 48) and compress an upper portion (at 46) of the breech end of the barrel against the front face of the receiver. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable results of making the barrel more secure in the receiver by providing multiple points of securement to one of ordinary skill in the art.

With regards to 26.    The method according to claim 24, wherein the step of engaging the lower forward portion of the receiver with the clamping block includes inserting a front truncated wedge end defined by the lower portion into a complementary configured rearwardly open V-shaped notch of the clamping block. (see Tetrin at least Fig. 4)

With regards to 27.    The method according to claim 24, further comprising inserting the clamping block into a downwardly open bottom transverse channel of the barrel before the engaging step. (see Tetrin at least Fig. 4)

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tetrin in view of Knight as applied to claims 24 above, and further in view of Jones (US Patent 9,631,885). Tetrin and Knight disclose the claimed invention but do not disclose the method further comprising after the barrel is coupled to the receiver, the steps of: positioning the receiver at least partially in an upwardly open cavity of an elongated stock; threadably engaging and tightening a first takedown screw with a downwardly open threaded socket formed in the forward portion of the receiver; and threadably engaging and tightening a second takedown screw with a downwardly open threaded socket formed in a rear portion of the receiver; wherein the barrel is not supportingly engaged by the stock defining a free-floating barrel mounting arrangement, however Jones does.  Jones teaches a firearm having a first and second takedown screw (172) that is threadaby engaged and tightened with the barreled receiver (106, 108) (col. 5, lines 30-67). All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641